UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2013 OR ¨ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:1-6028 LINCOLN NATIONAL CORPORATION (Exact name of registrant as specified in its charter) Indiana 35-1140070 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 150 N. Radnor Chester Road, Suite A305, Radnor, Pennsylvania (Address of principal executive offices) (Zip Code) (484) 583-1400 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer xAccelerated filer ¨Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨ Nox As of April 29, 2013, there were 268,461,779 shares of the registrant’s common stock outstanding. Lincoln National Corporation Table of Contents Item Page PART I 1. Financial Statements 1 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 40 Forward-Looking Statements – Cautionary Language 40 Introduction 41 Executive Summary 41 Critical Accounting Policies and Estimates 42 Acquisitions and Dispositions 44 Results of Consolidated Operations 44 Results of Annuities 46 Results of Retirement Plan Services 51 Results of Life Insurance 56 Results of Group Protection 62 Results of Other Operations 66 Realized Gain (Loss) and Benefit Ratio Unlocking 68 Consolidated Investments 70 Review of Consolidated Financial Condition 84 Liquidity and Capital Resources 84 Other Matters 88 Other Factors Affecting Our Business 88 Recent Accounting Pronouncements 88 3. Quantitative and Qualitative Disclosures About Market Risk 88 4. Controls and Procedures 91 PART II 1. Legal Proceedings 91 2. Unregistered Sales of Equity Securities and Use of Proceeds 92 6. Exhibits 92 Signatures 93 Exhibit Index for the Report on Form 10-Q E-1 PART I – FINANCIAL INFORMATION Item 1.Financial Statements LINCOLN NATIONAL CORPORATION CONSOLIDATED BALANCE SHEETS (in millions, except share data) As of As of March 31, December 31, ASSETS (Unaudited) Investments: Available-for-sale securities, at fair value: Fixed maturity securities (amortized cost: 2013– $74,078; 2012– $72,718) $ $ Variable interest entities' fixed maturity securities (amortized cost: 2013– $679; 2012– $677) Equity securities (cost: 2013– $131; 2012– $137) Trading securities Mortgage loans on real estate Real estate 65 65 Policy loans Derivative investments Other investments Total investments Cash and invested cash Deferred acquisition costs and value of business acquired Premiums and fees receivable Accrued investment income Reinsurance recoverables Funds withheld reinsurance assets Goodwill Other assets Separate account assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Future contract benefits $ $ Other contract holder funds Short-term debt Long-term debt Reinsurance related embedded derivatives Funds withheld reinsurance liabilities Deferred gain on business sold through reinsurance Payables for collateral on investments Variable interest entities' liabilities 83 92 Other liabilities Separate account liabilities Total liabilities Contingencies and Commitments (See Note 8) Stockholders' Equity Preferred stock– 10,000,000 shares authorized; Series A– 9,532 shares issued and outstanding as of March 31, 2013, and December 31, 2012 - - Common stock– 800,000,000 shares authorized; 268,457,558 and 271,402,586 shares issued and outstanding as of March 31, 2013, and December 31, 2012, respectively Retained earnings Accumulated other comprehensive income (loss) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying Notes to Consolidated Financial Statements 1 LINCOLN NATIONAL CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited, in millions, except per share data) For the Three Months Ended March 31, Revenues Insurance premiums $ $ Insurance fees Net investment income Realized gain (loss): Total other-than-temporary impairment losses on securities ) ) Portion of loss recognized in other comprehensive income 6 50 Net other-than-temporary impairment losses on securities recognized in earnings ) ) Realized gain (loss), excluding other-than-temporary impairment losses on securities ) ) Total realized gain (loss) ) ) Amortization of deferred gain on business sold through reinsurance 19 19 Other revenues and fees Total revenues Expenses Interest credited Benefits Commissions and other expenses Interest and debt expense 64 68 Total expenses Income (loss) from continuing operations before taxes Federal income tax expense (benefit) 66 64 Income (loss) from continuing operations Income (loss) from discontinued operations, net of federal income taxes - (1
